Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 12/28/2021 has overcome the technical deficiencies and the prior art rejection. Claims 1-16 and 18-21  are allowed because the prior art of record fails to disclose that:
-supplying the electrical energy through one or more electrical outlets that are electrically coupled to the positive and negative bus bars; and monitoring and controlling voltage of the positive bus bar and the negative bus bar with a voltage sensing relay as combined in claim 1.
- a voltage sensing relay to monitor and control voltage of the positive bus bar and the negative bus bar as combined in claim 7 and 16.
CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH THANH LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on MONDAY-THURSDAY (7:00AM-8:00PM.


/DINH T LE/Primary Examiner, Art Unit 2842